Exhibit 10.2 Confidential Treatment Requested by American Superconducter Corporation Amendment No. 1 to Supply Contract for [**] sets of DF2000/ 50Hz Electric Control Systems (According to GL2010 guideline) between Inox Wind Ltd. and American Superconductor Corporation Date: 23rd February 2015 Created by: Guntram Joham Pages: 5 This Amendment Number 1 (the “PPC Amendment”) to the Contract Number PPC1687-032014 dated 12th August 2014 (the “PPC Contract”) is effective as of 15th August 2014 (“Effective Date”) between Inox Wind Ltd. having its head office at Plot No. 17, Sector 16-A, Noida 201301 (U.P) India (“Inox”) and American Superconductor Corporation having its head office at 64 Jackson Road, MA 01434-Devens, USA (“AMSC US”), hereinafter collectively referred to as the “Parties” or individually as a “Party”. WHEREAS, AMSC US and Inox have executed a Supply contract dated 12th August 2014 regarding the supply of [**] sets of DF2000/ 50Hz Electric Control Systems (According to GL2010 guideline) possessed by American Superconductor. NOW, THEREFORE, the Parties hereto agree to further amend the Agreement as follows: A. The following sections within the Agreement are deleted in their entirety and replaced as follows: The AMSC ID numbers in the PPC Contract need to be changed to avoid any mistakes in production and supply. 1. Scope of Supply and Contract Price: [**] ([**]) sets of Electric Control System (hereinafter “ECS”) [**] function and without Condition Monitoring System (CMS). Each set comprising of: # ELECTRIC CONTROL SYSTEM AMSC ID units per WEC Scope of supply NOT scope of supply 1 Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Exhibit 10.2 Confidential Treatment Requested by American Superconducter Corporation # ELECTRIC CONTROL SYSTEM AMSC ID units per WEC Scope of supply NOT scope of supply 1 #4HCA100/200/300Hub Cabinets including Pitch Motor 1 set 1 set consist of: -1pcs 26117328 hub cabinet +4HCA100 -1pcs 26117329 hub cabinet +4HCA200 -1pcs 26117330 hub cabinet +4HCA300 each hub cabinet includes pitch converter with IO’s, heater, service switch and service plug - 3 pcs No.10113715 pitch motors including cables for motor and speed feedback connection. Each pitch motor with free wheel system, brake and speed feedback. -Industrial connector -additional distribution terminal boxes, cables and industrial plugs between the cabinets, terminal boxes and auxiliary drives and sensors 2 +4HCC100 OVP 1 off fully assembled and tested cabinet. cabinet includes: -PLC IO’s with CAN Interface -lightning protection (acc. lightning protection system) -industrial connectors -additional distribution terminal boxes, cables and industrial plugs between the cabinets, terminal boxes and auxiliary drives and sensors 2 Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Exhibit 10.2 Confidential Treatment Requested by American Superconducter
